UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2444


JEFFREY C. SKEENS, as Administrator of the Estate of Grover
Skeens; CAROLYN D. DAVIS, as Administratrix of the Estate
of Charles T. Davis; OWEN T. DAVIS, as Administrator of the
Estate of Cory Davis,

                Plaintiffs – Appellants,

          and

GROVER SKEENS; CHARLES T. DAVIS; CORY DAVIS,

                Plaintiffs,

          v.

ALPHA NATURAL RESOURCES, INCORPORATED; ALPHA APPALACHIA
HOLDINGS, INCORPORATED, f/k/a Massey Energy Company,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.         Irene C. Berger,
District Judge. (5:13-cv-20595; 5:12-cv-06854)


Submitted:   July 31, 2014              Decided:   September 17, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed in    part,   vacated  in   part,  and      remanded   with
instructions by unpublished per curiam opinion.
J. Michael Ranson, RANSON LAW           OFFICES, Charleston, West
Virginia; G. Patrick Jacobs, JACOBS    LAW OFFICE, Charleston, West
Virginia, for Appellants.      A.L.    Emch, Gretchen M. Callas,
JACKSON KELLY PLLC, Charleston, West   Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jeffrey C. Skeens, Carolyn D. Davis, and Owen T. Davis

(“Plaintiffs”),       as    administrators       of   the   estates     of     Grover

Skeens, Charles T. Davis, and Cory Davis, respectively, seek to

appeal the district court’s orders dismissing without prejudice

their amended complaint against Alpha Natural Resources, Inc.,

and Alpha Appalachia Holdings, Inc., (“Defendants”) in Case No.

5:12-cv-06854      and     dismissing     with    prejudice    their     complaint

against     Defendants      in     Case   No.    5:13-cv-20595.         We    dismiss

Plaintiffs’ appeal of the district court’s order in Case No.

5:12-cv-06854 as interlocutory.                We vacate the district court’s

order in Case No. 5:13-cv-20595 and remand with instructions to

dismiss      the    complaint         without      prejudice      for        lack   of

jurisdiction.

            With respect to Case No. 5:12-cv-06854, we note that

we have already once declined to consider Plaintiffs’ appeal of

the district court’s dismissal of their case without prejudice.

See Skeens v. Alpha Natural Res., No. 13-1727 (4th Cir. ECF No.

41).   We discern no differences in the posture of the case that

would require us to disturb our prior decision.                         See, e.g.,

Sierra Club v. Khanjee Holding, Inc., 655 F.3d 699, 705 (7th

Cir. 2011) (finding “no significant differences” in the legal

landscape      that        would     warrant      re-examination        of      prior

jurisdictional ruling).            The district court’s dismissal in this

                                           3
case    remains      an    interlocutory          order    that       is   not       subject    to

appeal.       See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1067 (4th Cir. 1993).                          Accordingly, we once

again dismiss the appeal of the district court’s order in Case

No. 5:12-cv-06854.

              Turning to Plaintiffs’ appeal of the district court’s

order    in    Case       No.   5:13-cv-20595,        “[a]s       a    court         of   limited

jurisdiction,         we    are     obligated       to     satisfy         ourself        of   our

jurisdiction as well as that of the district court.”                                       Choice

Hotels Int’l, Inc. v. Shiv Hospitality, L.L.C., 491 F.3d 171,

175 (4th Cir. 2008); see also Wis. Dep’t of Corr. v. Schacht,

524 U.S. 381, 389 (1998).                 Federal jurisdiction may lie either

on the basis of diversity, 28 U.S.C. § 1332 (2012), or the

existence      of     a    federal    question,       28    U.S.C.         §    1331      (2012).

Diversity      jurisdiction          exists        when     complete           diversity        of

citizenship         exists      among     the      parties       and       the       amount      in

controversy is greater than $75,000, exclusive of interest and

costs.    28 U.S.C. § 1332(a); see 28 U.S.C. § 1332(c)(1) (stating

that corporation is deemed a citizen of state in which it is

incorporated        and     state    in   which      it    has    principal            place     of

business).      Plaintiffs bear the burden of proving the existence

of subject matter jurisdiction.                   Piney Run Pres. Ass’n v. Cnty.

Comm’rs   of    Carroll         Cnty.,    Md.,     523 F.3d 453,         459    (4th     Cir.

2008).

                                              4
            We     conclude       that   Plaintiffs       failed       to   bear   their

burden of establishing complete diversity: although the amended

complaint     establishes          the    citizenship        of        Plaintiffs,     it

indicates only the states in which Defendants are incorporated,

neglecting    to    include       also   the     states    where    Defendants        have

their principal place of business.                     Consequently, the district

court     should     have        dismissed       the    complaint       for    lack    of

jurisdiction.

            Moreover,       “[g]iven     the     court’s    lack       of   jurisdiction

over the case, any . . . holdings based on consideration of and

conclusions on the merits were beyond the power of the district

court.”      S.    Walk     at    Broadlands      Homeowner’s      Assoc.,      Inc.   v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 n.4 (4th Cir.

2013).      Accordingly, we vacate the district court’s order in

Case No. 5:13-cv-20595 and remand with instructions to dismiss

the complaint without prejudice for lack of jurisdiction.                              See

id. at 185 (“A dismissal for . . . [a] defect in subject matter

jurisdiction[] must be one without prejudice, because a court

that lacks jurisdiction has no power to adjudicate and dispose

of a claim on the merits.”).

            We dispense with oral argument because the facts and

legal    contentions      are      adequately      presented      in    the   materials




                                             5
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                     DISMISSED IN PART,
                                                   VACATED IN PART, AND
                                             REMANDED WITH INSTRUCTIONS




                                     6